                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: WANDA MCNEIL                                                   CHAPTER 7

DEBTORS                                                               CASE NO. 18-12973- JDW

                               MOTION TO SHORTEN TIME

        COMES NOW, the Debtor, Wanda McNeil, by and through her attorney, and moves this

Court for an order to shorten time to respond to Debtor’s Motion to Incur New Indebtedness

(DKT #20). The Debtor supports their Motion with the following facts:

        1. Debtor desires to purchase another vehicle so she will have reliable transportation to

and from work.

        2. Debtor requests that the Court shorten the response time to said Motion to ten (10)

days.

        WHEREFORE, PREMISES CONSIDERED, the Debtor prays that this Court will issue

an Order shortening time to respond to said Motion to ten (10) days.

        Respectfully submitted, this the 11th day of October, 2018.

                                             /s/Robert H. Lomenick                  .
                                             KAREN B. SCHNELLER, MSB 6558
                                             ROBERT H. LOMENICK, JR., MSB 104186
                                             SCHNELLER & LOMENICK, P.A.
                                             126 NORTH SPRING STREET
                                             POST OFFICE BOX 417
                                             HOLLY SPRINGS, MS 38635
                                             662-252-3224/karen.schneller@gmail.com
                                             rlomenick@gmail.com
                                CERTIFICATE OF SERVICE

        I, Robert H Lomenick, attorney for debtor(s), do hereby certify that I have this day
mailed a true and correct copy by United States Mail, postage prepaid, of the above and
foregoing Motion to Shorten Time to the debtor, the trustee, the U.S. Trustee and all creditors at
their respective addresses.

October 11, 2018
                                             _/s/Robert H. Lomenick
                                             ATTORNEY FOR DEBTOR(S)
